473 F.2d 1009
UNITED STATES of America, Plaintiff-Appellee,v.Robert Deming SPENCER, Jr., Defendant-Appellant.
No. 72-2295.
United States Court of Appeals,Ninth Circuit.
Jan. 5, 1973.

Alan Saltzman, Hollywood, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Leslie E. Osborne, Jr., Eric A. Nobles, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before HAMLEY and MERRILL, Circuit Judges, and SCHNACKE, District Judge.*
PER CURIAM:


1
Robert Deming Spencer, Jr., appeals from his conviction for failure to report for induction, in violation of 50 U.S.C. App. Sec. 462.


2
Spencer advances three arguments for reversal.  We determine each of them against him, as follows: (1) In our opinion the evidence was sufficient to show his criminal intent to fail to report for induction on the designated day; (2) the provisions of the Selective Service Act which limit induction to men between the ages of eighteen and a half years and twenty-six years of age did not deprive defendant of the equal protection of the laws or due process of law.  See Smith v. United States, 424 F.2d 267, 268 (9th Cir. 1970); (3) the argument that inductees are denied due process of law by being required to engage in a war "which is not authorized by law" was likewise rejected in Smith, supra, 424 F.2d at 268, 269.


3
Affirmed.



*
 The Honorable Robert H. Schnacke, United States District Judge for the Northern District of California, sitting by designation